Exhibit 99.2 Consolidated Financial Statements e-Dialog, Inc. Year Ended December 31, With Report of Independent Auditors e-Dialog, Inc. Consolidated Financial Statements Year Ended December 31, Contents Audited Consolidated Financial Statements Report of Independent Auditors 1 Consolidated Balance Sheet 2 Consolidated Statement of Operations 3 Consolidated Statement of Stockholders’ Equity 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 §Ernst & Young LLP 200 Clarendon Street Boston, Massachusetts02116-5072 §Phone:(617) 266-2000 Fax:(617) 266-5843 www.ey.com Report of Independent Auditors The Board of Directors and Stockholders e-Dialog, Inc. We have audited the accompanying consolidated balance sheet of e-Dialog, Inc. (a Delaware corporation) as of December 31, 2006, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2006, and the consolidated results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. As discussed in Note 2 to the financial statements, on January 1, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No.123(R), Share-Based Payment, under the prospective method which requires the Company to recognize expense related to the fair value of share-based compensation awards issued or modified subsequent to December 31, As discussed in Note 6 to the financial statements, on January 1, 2006, the Company adopted the provisions of Financial Accounting Standards Board Staff Position FAS 150-5, Issuer’s Accounting Under FASB Statement No. 150 for Freestanding Warrants and Other Similar Instruments on Shares That Are Redeemable, pursuant to which the Company recorded a cumulative effect adjustment to net income for the year ended December31, July 2, 2007 A member firm of Ernst & Young Global Limited 1 e-Dialog, Inc. Consolidated Balance Sheet December 31, Assets Current assets: Cash and cash equivalents $ 852,515 Restricted cash – Accounts receivable, net of allowance for doubtful accounts of $89,169 as of December 31, 2006 5,504,906 Prepaid expenses 460,305 Total current assets 6,817,726 Property and equipment: Computer software and hardware 4,059,562 Furniture and fixtures 325,718 Leasehold improvements 152,864 4,538,144 Less accumulated depreciation (2,673,128 ) 1,865,016 Other assets 257,421 $ 8,940,163 Liabilities and stockholders’ equity Current liabilities: Capital leases – current portion $ 710,431 Line of credit – Accounts payable 377,979 Accrued expenses and other current liabilities 1,598,963 Deferred revenue 19,607 Total current liabilities 2,706,980 Commitments (Note 3) Long-term liabilities: Capital lease – long-term portion 460,280 Series C redeemable preferred stock warrants (Note 6) 16,907 Other long-term liabilities 216,160 Total long-term liabilities 693,347 Stockholders’ equity: Series A redeemable convertible preferred stock, at liquidation and redemption value: Authorized, issued and outstanding – 7,805,556 shares 7,025,000 Series B redeemable convertible preferred stock, at liquidation and redemption value: Authorized, issued and outstanding – 10,500,000 shares 10,500,000 Series C redeemable convertible preferred stock, at liquidation and redemption value: Authorized, issued and outstanding – 3,389,831 shares 2,000,000 Series C-1 redeemable convertible preferred stock, 1,800,000 shares authorized, no shares issued and outstanding – Common stock, $0.01 par value: Authorized – 50,000,000 shares, issued and outstanding –10,751,838 shares as of December 31, 2006 107,516 Additional paid-in capital 188,631 Less: Treasury Stock at cost, 1,921,600 shares (138,284 ) Accumulated deficit (14,143,027 ) Total stockholders’ equity 5,539,836 $ 8,940,163 See accompanying notes. 2 e-Dialog, Inc. Consolidated Statement of Operations Year Ended December 31, Net revenues $ 23,995,102 Cost of revenues 10,125,339 Gross profit 13,869,763 Operating expenses: Sales and marketing 3,130,338 Research and development 3,599,707 General and administrative 4,387,838 Stock-based compensation 27,258 Total operating expenses 11,145,141 Income from operations 2,724,622 Other expenses: Interest expense (128,916 ) Foreign currency exchange loss (99,729 ) Total other expenses (228,645 ) Income before income taxes and cumulative effect of a change in accounting principle 2,495,977 Provision for income taxes 86,360 Income before cummulative effect of a change in accounting principle 2,409,617 Cumulative effect of a change in accounting principle (Note 6) (16,907 ) Net income $ 2,392,710 See accompanying notes. 3 e-Dialog, Inc. Consolidated Statement of Stockholders’ Equity Series A Redeemable Convertible Preferred Stock Series B Redeemable Convertible Preferred Stock Series C Redeemable Convertible Preferred Stock Common Stock Additional Treasury Stock Total Number of Shares Liquidation Value Number of Shares Liquidation Value Number of Shares Liquidation Value Number of Shares Par Value Paid-in Capital Number of Shares Amount Accumulated Deficit Stockholders’ Equity Balance at December 31, 2005 7,805,556 7,025,000 10,500,000 10,500,000 3,389,831 2,000,000 10,292,121 102,919 96,305 – – (16,535,737) 3,188,487 – – Exercise of common stock options – 92,822 928 4,199 – – – 5,127 Forfeiture of restricted common stock – (73,105) (731) (731) – – – (1,462) Purchase of treasury stock – 1,921,600 (138,284) – (138,284) Common stock issued in connection with acquisition of Adinfonitum, Inc. – 440,000 4,400 61,600 – – – 66,000 Stock-basedcompensation – 27,258 – – – 27,258 Net income – 2,392,710 2,392,710 Balance at December 31, 2006 7,805,556 $7,025,000 10,500,000 $10,500,000 3,389,831 $2,000,000 10,751,838 $107,516 $188,631 1,921,600 $(138,284) $(14,143,027) $5,539,836 See accompanying notes. 4 e-Dialog, Inc. Consolidated Statement of Cash Flows Year Ended December 31, Operating activities Net income $ 2,392,710 Adjustments to reconcile net income to net cash provided by Operating activities: Cumulative effect of a change in accounting principle 16,907 Depreciation and amortization 1,083,450 Stock-based compensation 27,258 Amortization of lease concession (162,120 ) Changes in assets and liabilities, net of acquisition: Accounts receivable (1,711,965 ) Prepaid expenses and other assets 230,879 Accounts payable (448,961 ) Accrued expenses and other current liabilities 332,404 Deferred revenue (346,983 ) Net cash provided by operating activities 1,413,579 Investing activities Purchases of property and equipment (723,579 ) Decrease in restricted cash 173,362 Increase in other assets (22,255 ) Net cash used in investing activities (572,472 ) Financing activities Proceeds from exercise of common stock options 5,127 Forfeiture of restricted stock (1,462 ) Repurchase of common stock (138,284 ) Proceeds from line of credit (300,000 ) Repayments of capital leases (739,271 ) Net cash used in financing activities (1,173,890 ) Net decrease in cash and cash equivalents (332,783 ) Cash and cash equivalents at beginning of year 1,185,298 Cash and cash equivalents at end of year $ 852,515 Supplemental disclosure of cash flow information Cash paid for interest $ 108,316 Non-cash investing and financing activities Common stock issued for acquisition of Adinfonitum, Inc. $ 66,000 Assets acquired under capital leases $ – See accompanying notes. 5 e-Dialog, Inc. Notes to Consolidated Financial Statements December 31, 2006 1. Nature of Business and Basis of Presentation e-Dialog, Inc. (the Company) provides precision marketing services. Services provided include strategic planning, implementation, and analysis of e-mail marketing programs. The Company is subject to a number of risks common to rapidly growing technology-based companies, including rapid technological changes, competition from substitute products and larger companies, and the need to successfully develop and market its commercial products and services. Based upon the Company’s current business plan, and its cash and cash equivalents on hand at December 31, 2006, the Company believes it has the ability to finance its operations through the end of 2. Summary of Significant Accounting Policies The accompanying financial statements reflect the application of certain significant accounting policies described in this note and elsewhere in the accompanying notes to financial statements. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, E-Dialog UK, Ltd. All significant intercompany accounts and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers highly liquid investments purchased with an original maturity of 90 days or less at the time of purchase to be cash equivalents. Investments with maturity dates in excess of three months at the time of purchase, but within one year of the balance sheet date, are considered short-term investments. Cash equivalents consisted mainly of money market accounts as of December 31, 2006. Restricted cash as of December 31, 2006 consists of certificates of deposit collateralizing rental deposits. 6 e-Dialog, Inc. Notes to Consolidated Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Property and Equipment Property and equipment are stated at cost, and are depreciated by the straight-line method with a half-year convention at rates that are intended to depreciate the cost of these assets over their estimated useful lives as follows: Asset Classification Useful Life Computer software and hardware 3-4 years Furniture and fixtures 5 years Leasehold improvements Life of lease Financial Instruments The estimated fair value of the Company’s financial instruments, which include cash and cash equivalents, accounts receivable, line of credit, and capital leases, approximates their carrying value due to the short-term nature of these instruments. Foreign CurrencyTranslation The accounts of e-Dialog UK, Ltd. are translated in accordance with Statements of Financial Accounting Standards (SFAS) No. 52, Foreign Currency Translation. The functional currency of e-Dialog UK, Ltd. is the U.S. dollar and, accordingly, translation gains and losses are reflected in the consolidated statements of operations. Revenue and expense accounts were translated using the weighted-average exchange rate in effect during the period. Balance sheet accounts were translated using current and historical exchange rates, as appropriate. Foreign currency transaction gains or losses are also reflected in the consolidated statements of operations in other expenses. e-Dialog UK, Ltd. had a foreign currency exchange loss of $99,729 for the year ended December 31, 2006. Income Taxes The Company provides for taxes in accordance with Financial Accounting Standards Board (FASB) SFAS No. 109, Accounting for Income Taxes. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities, and are measured using the enacted rates and laws that will be in effect when the differences are expected to be reversed. 7 e-Dialog, Inc. Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Revenue Recognition The Company applies Staff Accounting Bulletin (SAB) 104, Revenue Recognition,and recognizes revenue when persuasive evidence of an arrangement exists, the service has been delivered, the fee is fixed and determinable, and collection of the resulting receivable is reasonably assured. The Company generates revenue from the sale of services, such as design and execution of Internet direct marketing or e-marketing campaigns. Revenue is recognized under these arrangements upon completion of the campaign.For any multi-element arrangement, revenue is recognized once all elements of the arrangement have been delivered, as the Company does not have fair value for each separate element per EITF 00-21. The Company also enters into contractual arrangements to provide a number of e-mail campaigns for a related fee. Revenue is recognized based on completion of campaigns. In addition, the Company generates revenue through the rental of lists of e-mail addresses and digital printing.
